                              IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF UTAH

CHRISTOPHER SANDERS,
                                                        MEMORANDUM DECISION &
                            Plaintiff,                  DISMISSAL ORDER

v.

SALT LAKE CITY et al.,
                                                        Case No. 2:18-CV-527-TC
                            Defendants.
                                                        District Judge Tena Campbell



            Plaintiff filed a prisoner civil rights complaint,1 and was granted in forma pauperis

status.2 However, Plaintiff has not obeyed the Court's July 25, 2018, order to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined."3

            Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. This case is CLOSED.

                     DATED this 2nd day of October, 2018.

                                                  BY THE COURT:



                                                  JUDGE TENA CAMPBELL
                                                  United States District Court

1
    See 42 U.S.C.S. § 1983 (2018).

2
    See 28 id. § 1915.
3
    See id. § 1915(a)(2).
